Case: 21-50195       Document: 00516362485         Page: 1    Date Filed: 06/20/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 20, 2022

                                    No. 21-50195                           Lyle W. Cayce
                                                                                Clerk


   CANarchy Craft Brewery Collective, L.L.C.,

                                                              Plaintiff—Appellee,

                                       versus

   Texas Alcoholic Beverage Commission; Kevin J. Lilly;
   Hasan K. Mack; Jason E. Boatright; Michael S. Adkins;
   Deborah Gray Marino,

                                                         Defendants—Appellants.


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 1:20-CV-55


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
            This is a case about beer. It turns on the meaning of the word
   “owned,” a pint-sized word with stout implications for craft brewers in
   Texas.
            In 2019, the Texas Legislature amended the Alcoholic Beverage Code
   to allow brewers and manufacturers to sell malt beverages to consumers for
   off-premises consumption—a previously untapped market for craft beer-to-
   go. But in a bit of a buzzkill, the Legislature also limited beer-to-go sales to
Case: 21-50195      Document: 00516362485          Page: 2   Date Filed: 06/20/2022




                                    No. 21-50195


   brewers and manufacturers that produced no more than 225,000 barrels
   annually “at all premises [they] wholly or partly owned.” Tex. Alco. Bev.
   Code Ann. §§ 62.122(a) (2019), 12.052(a) (2019) (emphasis added).
          Frothy at the prospects, CANarchy Craft Brewery Collective, LLC
   began selling beer-to-go from its two Texas-based breweries. But the Texas
   Alcoholic Beverage Commission (TABC) ordered CANarchy to cease and
   desist after TABC determined that CANarchy’s facilities collectively
   exceeded the 225,000-barrel limit. Party over. CANarchy complied with the
   order but then filed suit, seeking a declaratory judgment that the 225,000-
   barrel threshold did not apply to barrels produced at leased premises. The
   district court agreed with CANarchy that “premises wholly or partly owned”
   do not include leased premises and granted it summary judgment. Party on.
   We agree with the district court’s reading of the statutes and affirm.
                                         I.
                                        A.
          One of the Texas Alcoholic Beverage Code’s primary aims is “to
   prevent certain overlapping relationships between those engaged in the
   alcoholic beverage industry at different levels, or tiers.” Cadena Comercial
   USA Corp. v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 322 (Tex.
   2017); see also Tex. Alco. Bev. Code Ann. §§ 6.03(i), 102.01(a)–(j).
   “The Code contains numerous provisions designed to achieve this
   overarching goal by separating the industry into three independent tiers:
   manufacturing (brewing), distribution, and retail.” Cadena Comercial, 518
   S.W.3d at 322. Under this system, brewers are generally prohibited from
   selling their products directly to retailers or consumers and instead must sell
   their products to wholesalers. See Tex. Alco. Bev. Code Ann. § 62.01.
          Over time, the Texas Legislature has carved out exceptions to the
   three-tier system. The evolution of two such exceptions, codified in sections




                                         2
Case: 21-50195        Document: 00516362485              Page: 3      Date Filed: 06/20/2022




                                         No. 21-50195


   12.052(a) and 62.122(a) of the Code, is relevant here. Section 12.052(a)
   initially authorized the holder of a brewer’s permit to sell ale “to ultimate
   consumers on the brewer’s premises” for on-site consumption so long as the
   brewer’s “annual production of ale together with the annual production of
   beer by the holder of a manufacturer’s license at the same premises [did] not
   exceed a total of 225,000 barrels.” Id. § 12.052(a) (2013). Section 62.122(a)
   was identical except that it applied to the holder of a manufacturer’s license
   who principally produced beer. Id. § 62.122(a) (2013).
           The Legislature amended sections 12.052(a) and 62.122(a) in 2017 to
   clarify that the 225,000-barrel cap encompassed barrels produced “at all
   premises wholly or partly owned, directly or indirectly, by the permit [or
   license] holder or an affiliate or subsidiary of the permit [or license] holder.”
   Id. § 12.052(a) (2017); see id. § 62.122(a) (2017). The statutes were again
   amended in 2019, this time to allow the holder of a brewer’s permit or
   manufacturer’s license to sell ale or beer “for off-premises consumption” if
   the holder’s annual production “at all premises wholly or partly owned,
   directly or indirectly, . . . does not exceed a total of 225,000 barrels.” Id.
   §§ 12.052 (2019), 62.122 (2019). 1




           1
              A note on nomenclature: In 2021, while this appeal was pending, the Legislature
   repealed section 12.052(a) and replaced brewer’s permits and manufacturer’s licenses with
   a single brewer’s license under section 62.122(a). See Tex. Alco. Bev. Code Ann.
   § 62.122(a). The Legislature also consolidated “beer” and “ale” with the term “malt
   beverages.” See id. §§ 1.09(a), 62.122(a). Streamlined language that tastes great, and is
   less filling. Though CANarchy brought its challenge under former sections 12.052(a) and
   62.122(a), the operative language at the core of this case—the aggregation of beer produced
   at “all premises wholly or partly owned” for the purposes of the production cap—has
   remained consistent. See id. § 62.122(a).




                                               3
Case: 21-50195     Document: 00516362485          Page: 4   Date Filed: 06/20/2022




                                   No. 21-50195


                                       B.
         CANarchy is a collective of seven affiliated brewers that, in turn,
   operate ten breweries across seven states. Aside from one brewery in
   Michigan, CANarchy leases all the premises on which its breweries produce
   their beer. Two CANarchy brewers operate breweries in Texas: Oskar Blues
   Brewery in Austin and Deep Ellum Brewing Company in Dallas. CANarchy
   holds a brewer’s permit and manufacturer’s license from TABC for both
   premises.
         After sections 12.052(a) and 62.122(a) were amended in 2019 to allow
   beer-to-go sales directly to consumers, Oskar Blues and Deep Ellum began
   selling beer-to-go from their premises. TABC subsequently determined that
   CANarchy’s “facilities both inside and outside of Texas collectively
   produce[d] over 225,000 barrels of malt beverages annually.” TABC sent
   cease and desist letters to CANarchy’s Texas brewers, informing them that
   they did “not qualify to sell malt beverages to consumers for off-premise[s]
   consumption.”
         Sobered by TABC’s cease and desist letters, CANarchy stopped
   selling beer-to-go. But CANarchy also brought the matter to a head by
   draughting a Texas state court complaint against TABC and its Chairman
   and Commissioners in their official capacities, seeking two forms of
   declaratory relief. First, CANarchy sought a declaratory judgment that
   TABC’s application of sections 12.052(a) and 62.122(a)—i.e., extending the
   225,000-barrel production threshold to include barrels produced at premises
   outside of Texas—violated the dormant Commerce Clause. Second, and
   relevant here, it sought a declaratory judgment that the 225,000-barrel
   production threshold in sections 12.052(a) and 62.122(a) only includes
   barrels produced at premises owned, and not merely leased, by a brewer.
   Because all but 17,281 of the 475,543 barrels CANarchy produced in 2019




                                        4
Case: 21-50195       Document: 00516362485           Page: 5     Date Filed: 06/20/2022




                                      No. 21-50195


   were produced at leased premises, CANarchy argued that it fell far below the
   225,000-barrel production threshold set by the statutes.
            TABC removed the case to federal court based on federal question
   jurisdiction, and the district court exercised supplemental jurisdiction over
   CANarchy’s Texas statutory construction claim. Following discovery, both
   parties moved for summary judgment. CANarchy sought partial summary
   judgment on its statutory construction claim based on three primary
   arguments: first, that the ordinary meaning of the word “own” makes clear
   “that a leaseholder does not ‘own’ the property it leases”; second, that the
   Legislature’s distinction between “owned” and “leased” in other parts of
   the Code establishes that the two terms are mutually exclusive; and third,
   that “partly owned” means owning “less than 100%” of the premises, not
   having a leasehold interest therein.
            In its motion, TABC argued that CANarchy’s interpretation of the
   statutes would stand at odds with the legislative intent behind the beer-to-go
   provisions and their subsequent amendments, namely, “to encourage
   entrepreneurial and small business development opportunities.” Further,
   TABC argued that “owned” refers to “a ‘bundle of sticks’ or collection of
   rights with regard to [the] property, including the rights to possess, use,
   transfer, and exclude others.” Thus, a lessee who possesses some of the
   sticks from that bundle “partly owns” the leased premises. TABC also
   moved for summary judgment on CANarchy’s dormant Commerce Clause
   claim.
            The district court granted partial summary judgment for TABC as to
   the dormant Commerce Clause claim. 2              As for CANarchy’s statutory



            2
          The district court denied TABC’s motion for summary judgment with respect
   to CANarchy’s discriminatory purpose argument, but granted it as to CANarchy’s other




                                            5
Case: 21-50195      Document: 00516362485          Page: 6   Date Filed: 06/20/2022




                                    No. 21-50195


   construction claim, the court denied TABC’s motion and instead granted
   summary judgment for CANarchy. In doing so, the court looked to the
   ordinary meaning of “wholly or partly owned,” as used in sections 12.052(a)
   and 62.122(a), and concluded that the language “unambiguously [did] not
   apply to CANarchy’s breweries on leased land.” The court reasoned that
   while “leaseholders certainly have some interest and rights associated with
   the leased premises, such an understanding does not equate to the
   leaseholder being an owner or part owner of the premises.”
          In the wake of the district court’s ruling, CANarchy asked the court
   to enter final judgment as to its statutory construction claim and to grant a
   voluntary dismissal of its surviving dormant Commerce Clause claim. The
   court obliged and entered a final judgment declaring that “the 225,000-barrel
   production threshold in Texas Alcoholic Beverage Code §§ 12.052(a) and
   62.122(a) includes only barrels of malt beverages produced by the brewer at
   all premises owned by the brewer and does not include barrels of malt
   beverages produced by the brewer at premises leased by the brewer.” Rather
   than just cry in its beer, TABC timely appealed.
                                        II.
          The district court had original jurisdiction over CANarchy’s dormant
   Commerce Clause claim under 28 U.S.C. § 1331 and supplemental
   jurisdiction over CANarchy’s state statutory construction claim under 28
   U.S.C. § 1367. We have jurisdiction to review the district court’s final
   judgment under 28 U.S.C. § 1291.
          “We review a district court’s judgment on cross motions for summary
   judgment de novo, addressing each party’s motion independently, viewing


   dormant Commerce Clause theories (discriminatory effect and “clearly excessive”
   burden). CANarchy does not challenge that ruling here.




                                         6
Case: 21-50195      Document: 00516362485          Page: 7   Date Filed: 06/20/2022




                                    No. 21-50195


   the evidence and inferences in the light most favorable to the nonmoving
   party.” Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740, 745 (5th Cir. 2009)
   (citation omitted). Summary judgment is appropriate “if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. When
   “interpreting a Texas statute, we use the same methods of statutory
   interpretation” used by the Supreme Court of Texas. Camacho v. Ford Motor
   Co., 993 F.3d 308, 311 (5th Cir. 2021).
                                        III.
          The parties offer competing interpretations of the phrase “premises
   wholly or partly owned” in sections 12.052(a) and 62.122(a). Distilling their
   arguments, TABC asserts that the word “owned” includes leased premises,
   while CANarchy contends that it does not. We hop right to the analysis.
          Under Texas law, the court’s “fundamental goal when reading
   statutes ‘is to ascertain and give effect to the Legislature’s intent.’” Cadena
   Comercial, 518 S.W.3d at 325 (quoting Tex. Mut. Ins. Co. v. Ruttiger, 381
   S.W.3d 430, 452 (Tex. 2012)). “We seek that intent first and foremost in the
   plain meaning of the text.” Greater Hous. P’ship v. Paxton, 468 S.W.3d 51, 58
   (Tex. 2015). And “[w]here text is clear, text is determinative.” Entergy Gulf
   States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009). “When faced with
   an undefined statutory term, our job is to apply the ‘common, ordinary
   meaning unless a more precise definition is apparent from the statutory
   context or the plain meaning yields an absurd result.’” Camacho, 993 F.3d at
   312 (quoting Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 838
   (Tex. 2018)). “To determine a term’s common, ordinary meaning, we
   typically look first to dictionary definitions.” Rodriguez, 547 S.W.3d at 838;
   see also Tex. State Bd. of Exam’rs of Marriage & Fam. Therapists v. Tex. Med.
   Ass’n, 511 S.W.3d 28, 35 (Tex. 2017) (“To determine a statutory term’s




                                          7
Case: 21-50195      Document: 00516362485           Page: 8      Date Filed: 06/20/2022




                                     No. 21-50195


   common, ordinary meaning, we typically look first to [its] dictionary
   definitions and then consider the term’s usage in other statutes, court
   decisions, and similar authorities.”).
          Here, “owned” is undefined in the Code. We can glean a somewhat
   “more precise definition . . . from the statutory context,” Camacho, 993 F.3d
   at 312, because “owned” modifies “premises,” which the Code defines as
   “the grounds and all buildings, vehicles, and appurtenances pertaining to the
   grounds, including any adjacent premises if they are directly or indirectly
   under the control of the same person,” Tex. Alco. Bev. Code Ann.
   § 11.49(a). In searching out the “common, ordinary meaning” of “owned,”
   then, we focus on definitions that relate to real property.
          Black’s Law Dictionary defines “own” in relevant part as “[t]o
   rightfully have or possess as property; to have legal title to.” Own, Black’s
   Law Dictionary (11th ed. 2019).                  Similarly, Merriam-Webster’s
   Dictionary defines “own” as “to have or hold as property; to have power or
   mastery over.”       Own, Merriam-Webster, https://www.merriam-
   webster.com/dictionary/own (last visited Jun. 3, 2022). These definitions,
   while not conclusive, suggest that the ordinary meaning of “owned” involves
   an interest in property greater than—and distinct from—that of a leasehold.
   Granted, possession is a right enjoyed by most, if not all, lessees. See Lessee,
   Black’s Law Dictionary (11th ed. 2019) (“Someone who has a
   possessory interest in real or personal property under a lease.”). But a
   lessee’s right to possession exists only by virtue of a lessor’s “legal title to,”
   or “power or mastery over,” the leased property.              In other words, a
   leaseholder has only such rights as are granted by the lessor, and the
   leaseholder’s rights continue to be subject to the superior rights held by the
   lessor—i.e., the owner of leased property continues “to have legal title to”




                                            8
Case: 21-50195         Document: 00516362485              Page: 9       Date Filed: 06/20/2022




                                          No. 21-50195


   or “have power or mastery over” the property. The derivative rights held by
   a lessee are not synonymous with ownership of the leased property.
           The broader statutory context puts to rest any lingering uncertainty.
   The Supreme Court of Texas has held that “[w]hen the Legislature uses a
   word or phrase in one part of a statute but excludes it from another, the term
   should not be implied where it has been excluded.” Cadena Comercial, 518
   S.W.3d at 329; see also Coming Attractions Bridal & Formal, Inc. v. Tex. Health
   Res., 595 S.W.3d 659, 666 (Tex. 2020) (“We do not imply [a] term where the
   [L]egislature did not use it.”); R.R. Comm’n of Tex. v. Tex. Citizens for a Safe
   Future & Clean Water, 336 S.W.3d 619, 628 (Tex. 2011) (same). That
   principle is significant here because, though the term “leased” is absent from
   sections 12.052(a) and 62.122(a), “leased” is expressly used—paired with
   “owned”—in at least nineteen other sections of the Code. See Tex. Alco.
   Bev. Code Ann. §§ 2.02, 11.61, 14.071, 14.08, 16.10, 16.11, 19.06, 19.07,
   20.04, 20.05, 48.04, 61.71, 62.15, 63.01, 63.03, 64.10, 108.08, 108.73, 108.82. 3
   Eleven of those sections specifically apply to premises or buildings that are
   “owned or leased.” See id. §§ 2.02, 11.61, 14.08, 16.11, 19.07, 20.05, 48.04,
   61.71, 108.08, 108.73, 108.82 (emphasis added).
           TABC counters that the statutory context actually brews in its favor,
   citing sections 12.06, 13.04, 62.14, and 63.05 of the Code. Those sections
   reference brewers that “own [their] . . . facilities” and that “own a fee


           3
             When this case was initially filed, the phrase “owned or leased” appeared in ten
   different Code sections. See id. §§ 2.02, 11.61, 45.01, 48.01, 61.71, 63.01, 63.03, 108.08,
   108.73, 108.82 (2019). Since then, the Legislature has removed “owned or leased” from
   two sections, see id. §§ 45.01 (repealed 2021), 48.01, but added it to eleven more, see id.
   §§ 14.071, 14.08, 16.10, 16.11, 19.06, 19.07, 20.04, 20.05, 48.04, 62.15, 64.10. If anything,
   the Legislature’s repeated use of “owned or leased” buttresses our conclusion that
   “owned” and “leased” are distinct terms, with distinct meanings, in the Code. And the
   repeated amendments show that when the Legislature sought to include both owned and
   leased premises within a Code section’s scope, it has deliberately done so.




                                                9
Case: 21-50195     Document: 00516362485            Page: 10   Date Filed: 06/20/2022




                                     No. 21-50195


   interest in a . . . facility.” Id. §§ 12.06 (2019), 13.04 (2019), 62.14, 63.05.
   TABC reasons that “[u]nless the words ‘a fee interest’ . . . are surplusage,
   which a court should not presume, . . . the word ‘own’ as used in the Code
   must encompass more than fee ownership.” Perhaps. But that does not
   necessarily mean that “owned” premises implicitly include “leased” ones
   too. To the contrary, if the Legislature intended for the word “owned” to
   encompass leasehold interests, then the word “leased,” as used in the
   numerous other Code sections referenced above, would be mere surplusage.
   See TIC Energy & Chem., Inc. v. Martin, 498 S.W.3d 68, 74 (Tex. 2016)
   (“[W]e consider the statute as a whole, giving effect to each provision so that
   none is rendered meaningless or mere surplusage.”). Given all this, we
   conclude that the Legislature intended for “owned” and “leased” to be
   distinct (and mutually exclusive) within the Code. See Coming Attractions
   Bridal & Formal, 595 S.W.3d at 666; Cadena Comercial, 518 S.W.3d at 329.
   And the Legislature’s omission of “leased” from sections 12.052(a) and
   62.122(a) indicates that it intended to count as part of the production cap
   only barrels produced at premises “owned” either in whole or in part by the
   brewer, and not at leased premises.
          More generally, TABC urges a different analysis. It contends that
   “owned” should simply be given “its ordinary meaning under the common
   law,” rather than construed by reference to dictionaries or other Code
   sections.     According to TABC, the longstanding “common law
   understanding of property ownership encompasses possession of any stick
   from the property rights bundle” (e.g., possession, use, exclusion,
   alienation). Possession, as one of those sticks, would be sufficient to construe
   CANarchy’s leased premises as “owned” for purposes of the brewing
   production threshold. We disagree.
          We have not found, and TABC does not cite, any case in which a
   Texas court has conceptualized ownership as just one, or a specific number,



                                         10
Case: 21-50195     Document: 00516362485            Page: 11   Date Filed: 06/20/2022




                                     No. 21-50195


   of “sticks” in a bundle of property rights. Instead, the few Texas cases to
   discuss the term “owned” or its variants demonstrate that “own” has no
   well-established meaning in common law.            See, e.g., Realty Tr. Co. v.
   Craddock, 112 S.W.2d 440, 443 (Tex. 1938) (finding the “term owner . . . has
   no definite legal meaning”).      Some decisions even directly contradict
   TABC’s proposed interpretation. See Odyssey 2020 Acad., Inc. v. Galveston
   Cent. Appraisal Dist., 624 S.W.3d 535, 546 (Tex. 2021) (“Property leased is
   not property owned.”); Holt v. Giles, 240 S.W.2d 991, 993–94 (Tex. 1951)
   (“In its ordinary meaning an ‘owner’ is ‘one who owns; a rightful proprietor;
   one who has the legal or rightful title, whether he is the possessor or not.’”).
   Regardless, judicial constructions are only instructive when determining a
   statutory term’s ordinary meaning if that term has “acquired a technical or
   particular meaning,” or a well-established definition in common law. See
   Tex. Gov’t Code Ann. § 311.011(b) (“Words and phrases that have
   acquired a technical or particular meaning . . . shall be construed
   accordingly.”); Marino v. Lenoir, 526 S.W.3d 403, 409 (Tex. 2017) (“[W]e
   construe statutory language against the backdrop of common law, assuming
   the Legislature is familiar with common-law traditions and principles.”). As
   the foregoing analysis demonstrates, “owned” has not obtained that status
   in Texas, so TABC’s resort to the common law falls a bit flat.
          Finally, TABC asserts that construing “premises wholly or partly
   owned” to exclude leased premises “would lead to absurd or unreasonable
   outcomes.” Cf. Combs v. Health Care Servs. Corp., 401 S.W.3d 623, 630
   (Tex. 2013) (noting that “absurdity safety valve is reserved for truly
   exceptional cases”). TABC argues that reading “owned” to exclude leased
   premises in sections 12.052(a) and 62.122(a) will lead to absurd results
   because of the logical effect such a reading has on two other Code provisions,




                                          11
Case: 21-50195         Document: 00516362485          Page: 12     Date Filed: 06/20/2022




                                       No. 21-50195


   sections 62.14 and 63.05. 4 Those sections discuss a license holder’s ability
   to operate under an “alternating brewery proprietorship,” see Tex. Alco.
   Bev. Code Ann. §§ 62.14, 63.05, which is “an arrangement in which two
   or more parties take turns using the physical premises of a brewery,” id.
   § 1.04. Subsection (b) of both statutes states that “[a]n entity is not required
   to own its brewing facilities if the entity operates under an alternating
   brewery proprietorship . . . .” Id. §§ 62.14(b), 63.05(b).
           TABC contends that if we exclude leased premises from those
   “wholly or partly owned” in sections 12.052(a) and 62.122(a), then sections
   62.14(b) and 63.05(b) “would require every brewery in Texas either to own
   its premises in fee simple or operate under an alternating brewery
   proprietorship.”      And “[b]ecause relatively few Texas-based breweries
   operate under alternating proprietorship arrangements, [such a] reading
   could substantially disrupt the brewery industry in Texas.”
           We are unpersuaded. As an initial matter, TABC did not argue
   absurdity—or cite to sections 62.14(b) and 63.05(b)—in the district court, so
   its argument on this issue is forfeited. See Templeton v. Jarmillo, 28 F.4th 618,
   622 (5th Cir. 2022) (“[P]resenting the issue ‘face up and squarely in the trial
   court,’ is necessary” to preserve it. (quoting Alston v. Town of Brookline, 997
   F.3d 23, 44 (1st Cir. 2021))); Rollins v. Home Depot USA, 8 F.4th 393, 397
   (5th Cir. 2021) (“A party forfeits an argument by failing to raise it in the first
   instance in the district court—thus raising it for the first time on
   appeal . . . .”).



           4
             In its opening brief, TABC also referred to Code sections 12.06 and 13.04 in
   support of its absurdity argument. Those sections have since been repealed. See Tex.
   Alco. Bev. Code Ann. §§ 12.06, 13.04, repealed by Acts 2019, ch. 1369, § 410(a)(1),
   2019 Tex. Sess. Law Serv. 4992. Because an absurd consequence is one that flows from
   current law, we will not consider the now-repealed statutes in our analysis.




                                            12
Case: 21-50195       Document: 00516362485              Page: 13      Date Filed: 06/20/2022




                                         No. 21-50195


           That party foul aside, the only way TABC’s allegedly absurd
   consequence arises is if TABC’s interpretation of sections 62.14 and 63.05
   is correct. Count us skeptical. Here is the text of those statutes: “An entity
   is not required to own its brewing facilities if the entity operates under an
   alternating brewery proprietorship.” Tex. Alco. Bev. Code Ann.
   §§ 62.14(b), 63.05(b). From that language, TABC extrapolates a broad,
   inverse mandate that unless “[an] entity operates under an alternating
   brewery proprietorship,” it is required “to own its brewing facilities.” 5 But
   sections 62.14 and 63.05 focus on a niche type of brewing arrangement—one
   TABC concedes “relatively few” Texas brewers employ—and they set
   forth specialized requirements an “alternating” brewer must meet in the
   event it does not own its brewing facilities. E.g., id. §§ 62.14(e), 63.05(e)
   (requiring a non-owner to post a bond as part of an alternating brewery
   proprietorship).      No Texas court has construed sections 62.14(b) and
   63.05(b), much less in the way that TABC asks us to read them. Given that
   the question has not been properly served up and TABC offers no authority
   to support its broad reading of these provisions, we decline to evaluate
   further the effect these relatively minor Code sections might have on the
   broader regulatory scheme at issue in this case.
                                             IV.
           “It is the Legislature’s prerogative to enact statutes; it is the
   judiciary’s responsibility to interpret those statutes according to the language
   the Legislature used, absent a context indicating a different meaning or the
   result of the plain meaning of the language yielding absurd or nonsensical
   results.” Molinet v. Kimbrell, 356 S.W.3d 407, 414–15 (Tex. 2011). The


           5
             TABC apparently also equates “brewing facilities” with “premises,” the term
   used in the Code sections at issue in our case. That is another assumption that may or may
   not bear scrutiny across the relevant Code sections.




                                              13
Case: 21-50195         Document: 00516362485       Page: 14   Date Filed: 06/20/2022




                                    No. 21-50195


   ordinary definition of “owned,” when applied to sections 12.052(a) and
   62.122(a) of the Texas Alcoholic Beverage Code, establishes that the
   225,000-barrel production threshold set in those statutes encompasses only
   barrels produced at premises owned by the brewer, either in whole or in part,
   and not at premises leased by the brewer. Accordingly, the judgment of the
   district court is
                                                                 AFFIRMED.




                                        14